ORDER
The above-entitled matter came on for hearing before the court on the petition of the Administrative Director on Professional Conduct for the discipline of Paul H. Ray and on the stipulation of the parties.
The court, having heard the statements of the parties, and it appearing that Mr. Ray is an attorney admitted to the practice of law in the State of Minnesota, that Mr. Ray has admitted violations of DR 1-. 102(A)(3), (4), (5) and (6), DR 2-106(A), DR 6-101(A)(3), and DR 9-102(A) and (B) of the Code of Professional Responsibility, and that. Mr. Ray was placed on supervised probation for one year by the order of this court of November 20, 1970, for violations of a similar nature;
NOW, THEREFORE, IT IS HEREBY ORDERED, that Paul H. Ray is suspended indefinitely from the practice of law in the State of Minnesota, and that on or after December 14, 1979, this court will consider his petition for reinstatement to practice upon application by Mr. Ray and demonstration by him that he could be so reinstated subject to such conditions or limitations that the public interest would be furthered and the possibility of prejudice to the public eliminated.